                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TENNESSEE
                                          AT KNOXVILLE

  MENACHEM LANGER,                                            )
                                                              )
          Plaintiff,                                          )
                                                              )
  v.                                                          )       No. 3:20-CV-00037-JRG-CRW
                                                              )
  BMW OF NORTH AMERICA, LLC,                                  )
                                                              )
          Defendant.                                          )

                              MEMORANDUM OPINION AND ORDER

          This matter is before the Court on Defendant’s Motion for Judgment on the Pleadings on

  Plaintiff’s Claims for Contract Revocation and Recission [Doc. 46], Defendant’s Memorandum of

  Law in Support [Doc. 47], Plaintiff’s Response [Doc. 51], and Defendant’s Reply [Doc. 52]. For

  the reasons herein, the Court will deny Defendant’s motion.

                                             I.     BACKGROUND

          Plaintiff Menachem Langer alleges that in 2017 he purchased a 2014 BMW 750Li from

  Atlanta Luxury Motors in Georgia for $37,442, only to discover afterwards that it “consumed an

  excessive amount of engine oil.” [Am. Compl., Doc. 20, ¶¶ 14–16]. He maintains that he has had

  to “regularly add[] quarts of oil to his car in between oil changes” to prevent the engine—

  known as the “N63,” a “large, high-performance engine [that] was designed to be BMW’s next

  generation V8,” [id. ¶ 34]—from failing, [id. ¶¶ 2, 20]. He alleges that the N63 is defective and

  that it is, in fact, “widely known” as defective, [id. ¶ 37], citing several technical service bulletins

  that BMW issued to address complaints of excessive oil consumption 1 and the filing of at least


          1
           Mr. Langer alleges that, according to one of BMW’s technical service bulletins, “the N63 vehicles would
  consume nearly 20 quarts of engine oil between the recommended 15,000-mile oil service intervals.” [Am. Compl.
  ¶ 53].




Case 3:20-cv-00037-JRG-CRW Document 53 Filed 08/02/21 Page 1 of 6 PageID #: 461
  one other lawsuit in federal district court, [id. ¶¶ 5, 47]. According to Mr. Langer, BMW knew

  that the N63 was defective as early as 2008, having learned of its excessive oil consumption

  from “pre-release testing data, durability testing, [and] early consumer complaints.” [Id. ¶ 64].

  But BMW concealed its knowledge of the defect, Mr. Langer alleges, not only when he bought

  the vehicle in 2017 but also when he later presented the vehicle to Grayson BMW in Knoxville,

  Tennessee (“Grayson BMW”)—an authorized dealer of Defendant BMW of North American,

  LLC (“BMW”)—with complaints about its oil consumption. [Id. ¶¶ 3, 4, 17, 18]. In response,

  Grayson BMW allegedly told him that “there was nothing wrong with [the] N63 engine in [his]

  car and having to add quarts of oil in between oil changes was ‘normal.’” [Id. ¶ 3].

         Mr. Langer claims that BMW has “neglected, failed, refused or otherwise been unable

  to repair” the engine, [id. ¶ 68], despite the fact that the vehicle was under a four-year/50,000-

  mile limited warranty, in which BMW agreed to repair or replace defective parts, [id. ¶¶ 25–27].

  According to Mr. Langer, his vehicle’s excessive oil consumption has required him to pay for

  additional service visits and maintenance costs, obtain BMW-approved engine oil, and refrain

  from traveling long distances. [Id. ¶ 67]. Specifically, he alleges that he has spent $,1000 in “out

  of pocket costs.” [Id. ¶ 22]. In addition, he alleges that he will “suffer significant loss” when he

  attempts to sell the vehicle because “the reputation of these vehicles has been impaired by

  now-public research establishing that these vehicles suffer from the oil consumption defect.” [Id.

  ¶ 67]. Mr. Langer also maintains that “[t]he cost to repair the Vehicle that involves an engine

  replacement ranges from $12,500.00 to $15,000.00.” [Id. ¶ 21].

         Mr. Langer has now filed suit in this Court against BMW, alleging claims for breach

  of warranty under the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301 et seq. (Count One);

  breach of express warranties under Tennessee law (Count Two); and a violation of the Tennessee



                                                   2

Case 3:20-cv-00037-JRG-CRW Document 53 Filed 08/02/21 Page 2 of 6 PageID #: 462
  Consumer Protection Act (“TCPA”), Tennessee Code Annotated § 47-18-101 et seq. (Count

  Three). Among other remedies, Mr. Langer requests “revocation or rescission” of his purchase of

  the vehicle. [Am. Compl. at 29]. 2 BMW now moves for judgment on the pleadings, arguing that

  Mr. Langer, as a matter of law, cannot pursue revocation or rescission of the purchase agreement.

  Mr. Langer opposes BMW’s motion. Having carefully considered the parties’ arguments, the

  Court is now prepared to rule on BMW’s motion.

                                          II.    LEGAL STANDARD

          “The standard of review for a judgment on the pleadings is the same as that for a motion

  to dismiss under Federal Rule of Civil Procedure 12(b)(6).” E.E.O.C. v. J.H. Routh Packing

  Co., 246 F.3d 850, 851 (6th Cir. 2001) (citation omitted). To survive a motion to dismiss under

  Rule 12(b)(6), a plaintiff’s complaint must contain “sufficient factual matter, accepted as true,

  to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

  (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible when

  the plaintiff pleads facts that create a reasonable inference that the defendant is liable for the

  alleged conduct in the complaint. Id.

          When considering a motion to dismiss under Rule 12(b)(6), a court accepts the allegations

  in the complaint as true and construes them in a light most favorable to the plaintiff. Mixon v. Ohio,

  193 F.3d 389, 400 (6th Cir. 1999). “[T]he tenet that a court must accept as true all of the allegations

  contained in a complaint is inapplicable to legal conclusions,” however. Iqbal, 556 U.S. at 678. A

  plaintiff’s allegations must consist of more than “labels,” “conclusions,” and “formulaic

  recitation[s] of the elements of a cause of action.” Twombly, 550 U.S. at 555 (citation omitted);



          2
             Mr. Langer also brought claims for violations of the Georgia Fair Business Practice Act (“GFBPA”),
  Georgia Code Annotated § 10-1-390 et seq. (Count Four), and fraudulent concealment under Tennessee law (Count
  Five). The Court, however, dismissed those claims without prejudice. [Mem. Op. & Order, Doc. 37, at 17].

                                                       3

Case 3:20-cv-00037-JRG-CRW Document 53 Filed 08/02/21 Page 3 of 6 PageID #: 463
  see Iqbal, 556 U.S. at 678 (“Threadbare recitals of the elements of a cause of action, supported by

  mere conclusory statements, do not suffice.” (citation omitted)).

                                            III. ANALYSIS

         Earlier in this case, BMW moved to dismiss some of Mr. Langer’s claims under Rule

  12(b)(6) but was unsuccessful. Now, Mr. Langer asserts that BMW is impermissibly attempting

  to take a “second bite of the apple” by moving for judgment on the pleadings, but he cites no

  precedent for this assertion. [Pl.’s Resp. at 1]. Rule 12(g) states that “a party that makes a motion

  under this rule must not make another motion under this rule raising a defense or objection that

  was available to the party but omitted from its earlier motion,” “[e]xcept as provided in Rule

  12(h)(2) or (3).” Fed. R. Civ. P. 12(g)(2). In turn, Rule 12(h) states that “[f]ailure to state a claim

  upon which relief can be granted . . . may be raised . . . by a motion under Rule 12(c)[.]” Fed.

  R. Civ. P. 12(h)(2)(B). BMW’s Rule 12(c) motion for judgment on the pleadings is therefore

  permissible, and Mr. Langer cites no precedent showing otherwise.

         The Court begins with Mr. Langer’s claim under the TCPA, a claim that it addressed in

  some detail in its prior memorandum opinion. See [Mem. Op. & Order, Doc. 37, at 9–15]. The

  TCPA forbids “[u]nfair or deceptive acts or practices affecting the conduct of any trade or

  commerce.” Tenn. Code Ann. § 47–18–104(a). To state a claim under the TCPA, Mr. Langer

  must allege “(1) that the defendant engaged in an unfair or deceptive act or practice declared

  unlawful by the TCPA and (2) that the defendant’s conduct caused an ‘ascertainable loss of

  money or property, real, personal, or mixed, or any other article, commodity, or thing of value

  wherever situated.’” Hanson v. J.C. Hobbs Co., No. W2011–02523–COA–R3–CV, 2012 WL

  5873582, at *9 (Tenn. Ct. App. Nov. 21, 2012) (quoting id. § 47–18–109(a)(1)). “Rescission of

  a contract made as a result of an unfair or deceptive trade practice is a proper remedy available


                                                    4

Case 3:20-cv-00037-JRG-CRW Document 53 Filed 08/02/21 Page 4 of 6 PageID #: 464
  under the Tennessee Consumer Protection Act.” Smith v. Scott Lewis Chevrolet, Inc., 843 S.W.2d

  9, 13 (Tenn. Ct. App. 1992) (citations omitted).

           Citing numerous cases, BMW, however, maintains that “[t]he TCPA does not permit

  rescission against non-parties to a contract.” [Def.’s Mem. at 6]. “[T]hat remedy,” it says, “is

  available only against the counterparty to the purchase contract, Atlanta Luxury Motors,” which

  is not a party to this action, and not against BMW. [Id. at 7]. According to BMW, Mr. Langer

  “does not allege that [it] . . . sold the 750Li to him,” so his request for rescission is improper. [Id.

  at 1]. But BMW overlooks that fact that Mr. Langer, though he does indeed allege that he

  purchased the 750Li from Atlanta Luxury Motors, [Am. Compl. ¶ 14], also alleges that BMW

  did in fact sell the 750Li to him: “This is an action by the purchaser of a vehicle distributed,

  warranted, and sold by the Defendant BMW of North America,” [id. ¶ 1 (emphasis added)].

           The Court does not have license to respond to these facially inconsistent allegations with

  the measure that BMW believes is appropriate—dismissal. Rather, the Court must review Mr.

  Langer’s complaint for “any set of facts that could be proved consistent with the allegations.”

  Hishon v. King & Spalding, 467 U.S. 69, 73 (1984) (emphasis added) (citation omitted); see

  Neitzke v. Williams, 490 U.S. 319, 327 (1989) (“What Rule 12(b)(6) does not countenance are

  dismissals based on a judge’s disbelief of a complaint’s factual allegations. District judges

  looking to dismiss claims on such grounds must look elsewhere for legal support.” (footnote

  omitted)). Because Mr. Langer alleges that BMW sold the 750Li to him—an allegation that the

  Court must accept as true, Mixon, 193 F.3d at 400—BMW’s argument that it is a non-party to

  the purchase agreement fails. 3 Mr. Langer’s allegations, when accepted as true, therefore suffice


           3
               BMW has not attempted to repudiate this allegation by filing the purchase agreement alongside its motion
  for judgment on the pleadings. See Greenberg v. Life Ins. Co. of Va., 177 F.3d 507, 514 (6th Cir. 1999) (“[A] document
  that is not formally incorporated by reference or attached to a complaint may still be considered part of the pleadings”
  if “[it] is referred to in the complaint and is central to the plaintiff’s claim.” (citation and quotation omitted)).

                                                             5

Case 3:20-cv-00037-JRG-CRW Document 53 Filed 08/02/21 Page 5 of 6 PageID #: 465
  to allow him to pursue rescission under the TCPA. See [Def.’s Mem. at 6 (acknowledging that

  “contract rescission [is] an appropriate remedy against the defendant under the TCPA” when

  “the plaintiff and defendant [are] parties to the relevant contract”)]. The Court, at this juncture,

  has no need to address BMW’s second argument—i.e., whether this same remedy is available

  to Mr. Langer under the Magnuson-Moss Warranty Act. Cf. Hickson Corp. v. Norfolk S. Ry. Co.,

  260 F.3d 559, 567 (6th Cir. 2001) (recognizing that, under Tennessee law, a party “is entitled to

  the greatest amount recoverable under any single theory pled”).

                                         IV.    CONCLUSION

         Mr. Langer alleges that BMW sold the 750Li to him, and that allegation, when the Court

  accepts it as true, is sufficient to establish that Mr. Langer and BMW are parties to the purchase

  agreement. BMW’s argument that Mr. Langer cannot pursue rescission of the contract therefore

  fails, and Defendant’s Motion for Judgment on the Pleadings on Plaintiff’s Claims for Contract

  Revocation and Recission [Doc. 46] is DENIED.

         So ordered.

         ENTER:


                                                       s/J. RONNIE GREER
                                                  UNITED STATES DISTRICT JUDGE




                                                   6

Case 3:20-cv-00037-JRG-CRW Document 53 Filed 08/02/21 Page 6 of 6 PageID #: 466
